United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5222                                                September Term, 2021
                                                                     1:20-cv-00338-CRC
                                                      Filed On: July 13, 2022
Madelaine Durand, et al.,

             Appellants

Gem Green Earth Minerals, Inc.,

             Appellee

      v.

Debra A. Haaland, Secretary of the Interior, in
her official capacity, et al.,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Wilkins, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the court’s order to
show cause filed on May 18, 2022, and the response thereto, and the unopposed
motion for an order of substitution, it is

       ORDERED that the order to show cause be discharged and the motion for
substitution be granted. The Clerk is directed to amend the docket to reflect the fact
that Madelaine Durand is substituted for Edwin Durand. It is

      FURTHER ORDERED AND ADJUDGED that the district court’s September 15,
2021 order be affirmed. Appellants have not shown that the agency’s closure of their
mining claims based on the 1999 state court judgment was “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
Appellants contend that a California statute of limitations, Cal. Civ. Proc. Code
§ 683.020, barred the agency from closing their mining claims in 2015. But the
judgment determined the parties’ rights to the disputed mining claims with immediate
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5222                                                September Term, 2021

effect – declaring certain of appellants’ mining claims invalid – and appellants have not
shown that the judgment was not a proper basis for the agency’s decision to close the
invalidated mining claims. Nor have the appellants shown that closing the mining
claims enforces a judgment within the meaning of the relevant statute of limitations.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam




                                          Page 2